The principles of law governing this appeal are controlled by the case of Warner Brothers Theatres, Inc., v. Proffitt,329 Pa. 316, the only difference being that the tenant in that case purchased the mortgage on the leased premises, foreclosed, and bought in the property, while here the tenant purchased the property from the mortgagee who bid it in on foreclosure, in accordance with an agreement entered into between tenant and mortgagee prior to the sheriff's sale.
Decree affirmed at appellants' cost. *Page 129